         Case 1:19-cv-00810-RBW Document 159 Filed 04/09/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 ELECTRONIC PRIVACY INFORMATION CENTER,

        Plaintiff,

        v.                                                           Civ. Action No. 19-810 (RBW)

 UNITED STATES DEPARTMENT OF JUSTICE,

        Defendant.



                            JOINT STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Electronic Privacy

Information Center (“EPIC”) and Defendant United States Department of Justice hereby submit

this Stipulation of Dismissal. On April 8, 2021, Plaintiff served notice on the parties and the clerk

of court for the United States District Court for the District of Columbia accepting Defendant’s

Offer of Judgment dated April 6, 2021. ECF No. 158. There being no further issues in dispute

between the parties, Plaintiff and Defendant hereby stipulate and agree to the dismissal of this

action with prejudice, pending the entry of judgment by the clerk.

 Dated: April 9, 2021                                  Respectfully submitted,




                                                  1
       Case 1:19-cv-00810-RBW Document 159 Filed 04/09/21 Page 2 of 2




ALAN BUTLER,                             BRIAN M. BOYNTON
EPIC President and                       Acting Assistant Attorney General
Executive Director                       Civil Division
butler@epic.org
                                         ELIZABETH SHAPIRO
                                         Deputy Director
/s/ John L. Davisson                     Federal Programs Branch
JOHN L. DAVISSON,
EPIC Senior Counsel
                                     By: /s/ Courtney D. Enlow
ELECTRONIC PRIVACY                      COURTNEY D. ENLOW
INFORMATION CENTER                      Trial Attorney
1519 New Hampshire Ave NW               United States Department of Justice
Washington, D.C. 20036                  Civil Division, Federal Programs Branch
(202) 483-1140 (telephone)              1100 L Street, N.W.
(202) 483-1248 (facsimile)              Room 12102
                                        Washington, D.C. 20005
Attorneys for Plaintiff EPIC            (202) 616-8467
                                        courtney.d.enlow@usdoj.gov

                                         Counsel for Defendant




                                     2
